

117 HR 1627 IH: Capitol Remembrance Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1627IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Crow (for himself, Ms. Wild, Ms. Escobar, Mr. Malinowski, Ms. Jacobs of California, Ms. Jayapal, Mr. Welch, Mrs. Torres of California, Ms. Kaptur, Mr. Correa, Mrs. Fletcher, Mr. Himes, Ms. Speier, Mr. Kildee, Ms. Kuster, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Architect of the Capitol to design and install in the United States Capitol an exhibit that depicts the attack on the Capitol that occurred on January 6, 2021, and for other purposes.1.Short titleThis Act may be cited as the Capitol Remembrance Act. 2.Exhibit depicting the attack on the Capitol(a)In generalNot later than 2 years after the date of enactment of this Act, the Architect of the Capitol, in consultation with the Joint Committee on the Library, shall carry out a project to design and install in a prominent location in the United States Capitol a permanent exhibit that depicts the attack on the Capitol that occurred on January 6, 2021.(b)Exhibit requirements(1)Inclusion of Capitol propertyThe Architect shall, to the extent practicable, preserve property from the United States Capitol or the United States Capitol Grounds (as described in section 5102 of title 40, United States Code) that was damaged during the attack and include such property in the exhibit described in subsection (a) as the Architect determines appropriate.(2)Photographic recordsThe Architect shall include existing photographic records relating to the attack on the Capitol in the exhibit described in subsection (a).(3)PlaqueThe Architect shall include in the exhibit described in subsection (a) a plaque for the purpose of honoring—(A)the United States Capitol Police and other law enforcement agencies that participated in protecting the United States Capitol on January 6, 2021;(B)the sacrifice of heroes, including United States Capitol Police Officers Brian Sicknick and Howard Liebengood, Metropolitan Police Department Officer Jeffrey Smith, and those who sustained injuries as a result of protecting the United States Capitol on January 6, 2021; and(C)the Capitol staff that helped restore the Capitol Complex after the attack.(4)ArtworkThe Architect may include artwork created to depict the attack on the Capitol in the exhibit described in subsection (a). (c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. Amounts appropriated pursuant to this subsection shall remain available until expended.